Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claim is drawn to “the graphene quantum dot according to claim 1; however, instant claim 1 is drawn to a method of making a graphene quantum dot.  It is unclear what statutory class of invention is being claimed as the claim itself seemed to be drawn a composition of matter, but the dependency is on a method of making a product.  It seems as though the claim is meant to be a product-by-process claim and examination has been conducted based on this interpretation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stengl in their publication entitled “Blue and green luminescence of reduced graphene oxide quantum dots”.

Stengl teaches the creation of graphene quantum dots (See Table 1, Rows 1-4, Column 11).  Several excitation wavelengths provide peak luminescence in the claimed range from 550-750 nm (See Figure 6A-D).  All samples have a luminescence range such that they include at least a portion of the claimed wavelength range.  The claim is noted as being a product claim that is dependent on a process claim.  In terms of the scope of the instant claim, the recited dependency on claim 1 is interpreted as a product-by-process limitation.  Product-by-process limitations are examined on the implications of the process and not to the actual manipulations as set forth.  The process recited in the claimed creates graphene quantum dots having controlled amounts of oxygen and the given wavelength.  Stengl also teaches the creation of graphene quantum dots having controlled oxygen contents as is shown in Table 1.  As this is the case, the product of Stengl meets the limitations set forth in the product-by-process claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonggang in CN103738941 in view of Bai in CN102660270 (IDS submitted 1/16/18; all references made to the attached machine translations thereof) and further in view of Swager in US20120116094

Regarding Claim 1:  Yonggang teaches a method of creating graphene quantum dots, wherein a carbon material (selected from a group comprising graphene oxide, graphite oxide, graphene, etc; See Paragraph 10) is dispersed in a mineral acid solution (vitriol oil).  Potassium permanganate is added to the dispersion and it is allowed to react at a low temperature followed by a high temperature for a period of time.  After completion, hydrogen peroxide is added to the composition in an amount from 10-80 wt% relative to the potassium permanganate.  The addition of peroxide meets the claim limitations according to step 1 as a dispersion of graphene oxide in peroxide solution is created.  The pH is then adjusted using NaOH (alkali liquor) and the solution is washed, filtered, purified and the graphene oxide quantum dots are retrieved.  Yonggang teaches that the claimed purification step may occur in order to tune the emission of the retrieved quantum dots.  The as-created dots are added to a deionized water with 60-200 wt% of a reducing agent for 12-24 hrs.  Again the dots are filtered and retrieved (See Sections 1- the preparation of green fluorescence graphene oxide quantum dot and 2. The preparation of blue fluorescence graphene quantum dot)

Yonggang is silent as to the drying of the powder and loading the powder into a gradient elution device providing for portions having differing oxygen contents.

However, Bai teaches teaches a similar process of providing graphene quantum dots having oxygen content, wherein the process proceeds by a similar means(See the preparation of graphene oxide).  The material is obtained by drying the graphene 

Bai in view of Yonggang teach the use of various reducing agents for purification such as sodium borohydride and hydrazine hydride, but are silent concerning the use of those reducing agents claimed.

However, Swager also teaches the creation and use of graphene and graphene nanomaterials.  Swager teaches that unwanted or unnecessary oxygen groups on the surface of graphene oxide can be removed through a reduction process, wherein the oxygen functionalities are chemically reduced using reductants such as sodium borohydride, lithium aluminum hydride, and hydrazine amongst others.  Those of ordinary skill in the art would have found the use of lithium aluminum hydride as a reductant in the process of Bai in view of Yonggang obvious over the teachings of Swager.  Swager establishes that both sodium borohydride, hydrazine, and lithium aluminum hydride are useful for the same purpose of reducing the oxygen content in carbon nanomaterials.  Based on their usefulness for the same purpose, those of ordinary skill would have been motivated to use any of these materials in the process of reducing the oxygen content in the material of Bai.  

Regarding Claim 3:  Yonggang teaches that the carbon material is the basis for the addition of further elements.  Yonggang teaches that mineral acid is added in amount from 80-1600 wt% relative to carbon.  Potassium permanganate is added in an amount from 10-80 wt% relative to mineral acid, and hydrogen peroxide is added in an amount from 10 to 80 wt% relative to the amount of permanganate.  The maximum amount of carbon in the dispersed solution is thus 100 pts carbon, 80pts mineral acid, 8 parts permanganate and 0.8 pts peroxide.  This provides the maximum carbon content of 52 wt% and a minimum peroxide amount of 0.4 wt%. Under the minimum carbon conditions, 100/(100+16000+16000*.8+16000*.8*.8), 0.2 wt% carbon is added.  Under 

Regarding Claim 4:  The peroxide used by Yonggang is hydrogen peroxide.

Regarding Claim 6 and 12-13:  Bai teaches the separation of the different oxygen contents through gradient elution in a column chromatography device as is discussed above.

Regarding Claim 7:  Bai teaches the use of multiple solvents with different polarities such as water, methanol and methylene dichloride (dichloromethane) (See the preparation of the controlled fluorescence graphene quantum dot of degree of oxidation) 

Response to Arguments
Applicant’s arguments, see page 5-11, filed 9/3/21, with respect to the rejection(s) of claim(s) 1 and its dependencies under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai, Yonggang, and Swager.  The previous version of the claims included subject matter related to the oxygen content of the material and a reference to Stengl was made in order to address this limitation to the claims.  This subject matter has been cancelled .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The exoaminer can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734